
	
		II
		110th CONGRESS
		1st Session
		S. 1115
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2007
			Mr. Bingaman (for
			 himself, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Lugar, Mr. Akaka,
			 Ms. Murkowski, and
			 Mr. Craig) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the efficient use of oil, natural gas, and
		  electricity, reduce oil consumption, and heighten energy efficiency standards
		  for consumer products and industrial equipment, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Efficiency Promotion Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Promoting advanced lighting technologies
					Sec. 101. Accelerated procurement of energy efficient
				lighting.
					Sec. 102. Incandescent reflector lamp efficiency
				standards.
					Sec. 103. Bright Tomorrow Lighting Prizes.
					Sec. 104. Sense of Senate concerning efficient lighting
				standards.
					TITLE II—Expediting new energy efficiency standards
					Sec. 201. Definition of energy conservation
				standard.
					Sec. 202. Regional standards for heating and cooling
				products.
					Sec. 203. Furnace fan rulemaking.
					Sec. 204. Expedited rulemakings.
					Sec. 205. Preemption limitation.
					Sec. 206. Energy efficiency labeling for consumer
				products.
					Sec. 207. Residential boiler efficiency standards.
					Sec. 208. Technical corrections.
					Sec. 209. Electric motor efficiency standards.
					Sec. 210. Energy standards for home appliances.
					Sec. 211. Improved energy efficiency for appliances and
				buildings in cold climates.
					Sec. 212. Deployment of new technologies for high-efficiency
				consumer products.
					TITLE III—Promoting high efficiency vehicles, advanced batteries,
				and energy storage
					Sec. 301. Lightweight materials research and
				development.
					Sec. 302. Loan guarantees for fuel-efficient automobile parts
				manufacturers.
					Sec. 303. Advanced technology vehicles manufacturing incentive
				program.
					Sec. 304. Energy storage competitiveness.
					TITLE IV—Setting energy efficiency goals
					Sec. 401. National goals for energy savings in
				transportation.
					Sec. 402. National energy efficiency improvement
				goals.
					Sec. 403. Nationwide media campaign to increase energy
				efficiency.
					TITLE V—Promoting Federal leadership in energy efficiency and
				renewable energy
					Sec. 501. Federal fleet conservation requirements.
					Sec. 502. Federal requirement to purchase electricity generated
				by renewable energy.
					Sec. 503. Energy savings performance contracts.
					Sec. 504. Energy management requirements for Federal
				buildings.
					Sec. 505. Combined heat and power and district energy
				installations at Federal sites.
					Sec. 506. Federal building energy efficiency performance
				standards.
					Sec. 507. Application of International Energy Conservation Code
				to public and assisted housing.
					TITLE VI—Assisting State and local governments in energy
				efficiency
					Sec. 601. Weatherization assistance for low-income
				persons.
					Sec. 602. State energy conservation plans.
					Sec. 603. Utility energy efficiency programs.
					Sec. 604. Energy efficiency and demand response program
				assistance.
					Sec. 605. Energy and environmental block grant.
					Sec. 606. Energy sustainability and efficiency grants for
				institutions of higher education.
					Sec. 607. Workforce training.
					Sec. 608. Assistance to States to reduce school bus
				idling.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		IPromoting advanced lighting
			 technologies
			101.Accelerated
			 procurement of energy efficient lightingSection 553 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8259b) is amended by adding the
			 following:
				
					(f)Accelerated
				procurement of energy efficient lighting
						(1)In
				generalNot later than October 1, 2010, in accordance with
				guidelines issued by the Secretary, all general purpose lighting in Federal
				buildings shall be Energy Star products or products designated under the
				Federal Energy Management Program.
						(2)GuidelinesNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall issue guidelines to carry out this
				subsection.
						.
			102.Incandescent
			 reflector lamp efficiency standards
				(a)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) is
			 amended—
					(1)in paragraph
			 (30)(C)(ii)—
						(A)in the matter
			 preceding subclause (I)—
							(i)by
			 striking or similar bulb shapes (excluding ER or BR) and
			 inserting ER, BR, BPAR, or similar bulb shapes; and
							(ii)by
			 striking 2.75 and inserting 2.25; and
							(B)by striking
			 is either— and all that follows through subclause (II) and
			 inserting has a rated wattage that is 40 watts or higher;
			 and
						(2)by adding at the
			 end the following:
						
							(52)BPAR
				incandescent reflector lampThe term BPAR incandescent
				reflector lamp means a reflector lamp as shown in figure C78.21–278 on
				page 32 of ANSI C78.21–2003.
							(53)BR
				incandescent reflector lamp; BR30; BR40
								(A)BR incandescent
				reflector lampThe term BR incandescent reflector
				lamp means a reflector lamp that has—
									(i)a
				bulged section below the major diameter of the bulb and above the approximate
				baseline of the bulb, as shown in figure 1 (RB) on page 7 of ANSI C79.1–1994,
				incorporated by reference in section 430.22 of title 10, Code of Federal
				Regulations (as in effect on the date of enactment of this paragraph);
				and
									(ii)a finished size
				and shape shown in ANSI C78.21–1989, including the referenced reflective
				characteristics in part 7 of ANSI C78.21–1989, incorporated by reference in
				section 430.22 of title 10, Code of Federal Regulations (as in effect on the
				date of enactment of this paragraph).
									(B)BR30The
				term BR30 means a BR incandescent reflector lamp with a diameter
				of 30/8ths of an inch.
								(C)BR40The
				term BR40 means a BR incandescent reflector lamp with a diameter
				of 40/8ths of an inch.
								(54)ER
				incandescent reflector lamp; ER30; ER40
								(A)ER incandescent
				reflector lampThe term ER incandescent reflector
				lamp means a reflector lamp that has—
									(i)an elliptical
				section below the major diameter of the bulb and above the approximate baseline
				of the bulb, as shown in figure 1 (RE) on page 7 of ANSI C79.1–1994,
				incorporated by reference in section 430.22 of title 10, Code of Federal
				Regulations (as in effect on the date of enactment of this paragraph);
				and
									(ii)a finished size
				and shape shown in ANSI C78.21–1989, incorporated by reference in section
				430.22 of title 10, Code of Federal Regulations (as in effect on the date of
				enactment of this paragraph).
									(B)ER30The
				term ER30 means an ER incandescent reflector lamp with a diameter
				of 30/8ths of an inch.
								(C)ER40The
				term ER40 means an ER incandescent reflector lamp with a diameter
				of 40/8ths of an inch.
								(55)R20
				incandescent reflector lampThe term R20 incandescent
				reflector lamp means a reflector lamp that has a face diameter of
				approximately 2.5 inches, as shown in figure 1(R) on page 7 of ANSI
				C79.1–1994.
							.
					(b)Standards for
			 fluorescent lamps and incandescent reflector lampsSection 325(i)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6925(i)) is amended by
			 striking paragraph (1) and inserting the following:
					
						(1)Standards
							(A)Definition of
				effective dateIn this paragraph (other than subparagraph (D)),
				the term effective date means, with respect to each type of lamp
				specified in a table contained in subparagraph (B), the last day of the period
				of months corresponding to that type of lamp (as specified in the table) that
				follows October 24, 1992.
							(B)Minimum
				standardsEach of the following general service fluorescent lamps
				and incandescent reflector lamps manufactured after the effective date
				specified in the tables contained in this paragraph shall meet or exceed the
				following lamp efficacy and CRI standards:
								
									FLUORESCENT LAMPS
									
										
											Lamp TypeNominal Lamp WattageMinimum CRIMinimum
						Average Lamp Efficacy (LPW)Effective Date (Period of Months)
											
										
										
											4-foot medium bi-pin>35 W6975.036
											
											≤35 W4575.0 36
											
											2-foot U-shaped>35 W6968.0 36
											
											≤35 W4564.0 36
											
											8-foot slimline 65 W6980.0 18
											
											≤65 W4580.0 18
											
											8-foot high output>100 W6980.0 18
											
											≤100 W4580.0 18
											
										
									
								
								
									INCANDESCENT REFLECTOR LAMPS
									
										
											Nominal Lamp Wattage
						Minimum Average Lamp Efficacy
						(LPW)Effective Date (Period of
						Months)
											
										
										
											 40–5010.536
											
											 51–6611.036
											
											 67–8512.536
											
											 86–11514.036
											
											116–15514.536
											
											156–20515.036
											
										
									
								
							(C)ExemptionsThe
				standards specified in subparagraph (B) shall not apply to the following types
				of incandescent reflector lamps:
								(i)Lamps rated at 50
				watts or less that are ER30, BR30, BR40, or ER40 lamps.
								(ii)Lamps rated at
				65 watts that are BR30, BR40, or ER40 lamps.
								(iii)R20
				incandescent reflector lamps rated 45 watts or less.
								(D)Effective
				dates
								(i)ER, BR, and
				BPAR lampsThe standards specified in subparagraph (B) shall
				apply with respect to ER incandescent reflector lamps, BR incandescent
				reflector lamps, BPAR incandescent reflector lamps, and similar bulb shapes on
				and after January 1, 2008.
								(ii)Lamps between
				2.25–2.75 inches in diameterThe standards specified in
				subparagraph (B) shall apply with respect to incandescent reflector lamps with
				a diameter of more than 2.25 inches, but not more than 2.75 inches, on and
				after January 1,
				2008.
								.
				103.Bright
			 Tomorrow Lighting Prizes
				(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, as part of the
			 program carried out under section 1008 of the Energy Policy Act of 2005 (42
			 U.S.C. 16396), the Secretary shall establish and award Bright Tomorrow Lighting
			 Prizes for solid state lighting in accordance with this section.
				(b)Prize
			 specifications
					(1)60-Watt
			 Incandescent Replacement Lamp PrizeThe Secretary shall award a
			 60-Watt Incandescent Replacement Lamp Prize to an entrant that produces a
			 solid-state light package simultaneously capable of—
						(A)producing a
			 luminous flux greater than 900 lumens;
						(B)consuming less
			 than or equal to 10 watts;
						(C)having an
			 efficiency greater than 90 lumens per watt;
						(D)having a color
			 rendering index greater than 90;
						(E)having a
			 correlated color temperature of not less than 2,750, and not more than 3,000,
			 degrees Kelvin;
						(F)having a lifetime
			 exceeding 25,000 hours under typical conditions expected in residential
			 use;
						(G)having a light
			 distribution pattern similar to a soft 60-watt incandescent A19 bulb;
						(H)having a size and
			 shape similar to a 60-watt incandescent A19 bulb in accordance with American
			 National Standards Institute standard C78.20–2003, figure C78.20–211;
						(I)using an
			 incandescent bulb power receptacle; and
						(J)mass production
			 for a competitive sales commercial market satisfied by the submission of 10,000
			 such units equal to or exceeding the criteria described in subparagraphs (A)
			 through (I).
						(2)PAR Type 38
			 Halogen Replacement Lamp PrizeThe Secretary shall award a
			 Parabolic Aluminized Reflector Type 38 Halogen Replacement Lamp Prize (referred
			 to in this section as the PAR Type 38 Halogen Replacement Lamp
			 Prize) to an entrant that produces a solid-state-light package
			 simultaneously capable of—
						(A)producing a
			 luminous flux greater than or equal to 1,350 lumens;
						(B)consuming less
			 than or equal to 10 watts;
						(C)having an
			 efficiency greater than 90 lumens per watt;
						(D)having a color
			 rendering index greater than or equal to 90;
						(E)having a
			 correlated color coordinate temperature of not less than 2,750, and not more
			 than 3,000, degrees Kelvin;
						(F)having a lifetime
			 exceeding 25,000 hours under typical conditions expected in residential
			 use;
						(G)having a light
			 distribution pattern similar to a PAR 38 halogen lamp;
						(H)having a size and
			 shape that fits within the maximum dimensions of a PAR 38 halogen lamp in
			 accordance with American National Standards Institute standard C78–21–2003,
			 figure C78.21–238;
						(I)using a PAR 38
			 halogen power receptacle; and
						(J)mass production
			 for a competitive sales commercial market satisfied by the submission of 10,000
			 such units equal to or exceeding the criteria described in subparagraphs (A)
			 through (I).
						(3)Twenty-First
			 Century Lamp PrizeThe Secretary shall award a Twenty-First
			 Century Lamp Prize to an entrant that produces a solid-state-light-light
			 capable of—
						(A)producing a light
			 output greater than 1,200 lumens;
						(B)having an
			 efficiency greater than 150 lumens per watt;
						(C)having a color
			 rendering index greater than 90;
						(D)having a color
			 coordinate temperature between 2,800 and 3,000 degrees Kelvin; and
						(E)having a lifetime
			 exceeding 25,000 hours.
						(c)Private
			 fundsThe Secretary may accept and use funding from private
			 sources as part of the prizes awarded under this section.
				(d)Technical
			 reviewThe Secretary shall establish a technical review committee
			 composed of non-Federal officers to review entrant data submitted under this
			 section to determine whether the data meets the prize specifications described
			 in subsection (b).
				(e)Third party
			 administrationThe Secretary may competitively select a third
			 party to administer awards under this section.
				(f)Award
			 amountsSubject to the availability of funds to carry out this
			 section, the amount of—
					(1)the 60-Watt
			 Incandescent Replacement Lamp Prize described in subsection (b)(1) shall be
			 $10,000,000;
					(2)the PAR Type 38
			 Halogen Replacement Lamp Prize described in subsection (b)(2) shall be
			 $5,000,000; and
					(3)the Twenty-First
			 Century Lamp Prize described in subsection (b)(3) shall be $5,000,000.
					(g)Federal
			 procurement of solid-state-lights
					(1)60-watt
			 incandescent replacementSubject to paragraph (3), as soon as
			 practicable after the successful award of the 60-Watt Incandescent Replacement
			 Lamp Prize under subsection (b)(1), the Secretary (in consultation with the
			 Administrator of General Services) shall develop governmentwide Federal
			 purchase guidelines with a goal of replacing the use of 60-watt incandescent
			 lamps in Federal Government buildings with a solid-state-light package
			 described in subsection (b)(1) by not later than the date that is 5 years after
			 the date the award is made.
					(2)PAR 38 halogen
			 replacement lamp replacementSubject to paragraph (3), as soon as
			 practicable after the successful award of the PAR Type 38 Halogen Replacement
			 Lamp Prize under subsection (b)(2), the Secretary (in consultation with the
			 Administrator of General Services) shall develop governmentwide Federal
			 purchase guidelines with the goal of replacing the use of PAR 38 halogen lamps
			 in Federal Government buildings with a solid-state-light package described in
			 subsection (b)(2) by not later than the date that is 5 years after the date the
			 award is made.
					(3)Waivers
						(A)In
			 generalThe Secretary or the Administrator of General Services
			 may waive the application of paragraph (1) or (2) if the Secretary or
			 Administrator determines that the return on investment from the purchase of a
			 solid-state-light package described in paragraph (1) or (2) of subsection (b),
			 respectively, is cost prohibitive.
						(B)Report of
			 waiverIf the Secretary or Administrator waives the application
			 of paragraph (1) or (2), the Secretary or Administrator, respectively, shall
			 submit to Congress an annual report that describes the waiver and provides a
			 detailed justification for the waiver.
						(h)Bright Light
			 Tomorrow Award Fund
					(1)EstablishmentThere
			 is established in the United States Treasury a Bright Light Tomorrow permanent
			 fund without fiscal year limitation to award prizes under paragraphs (1), (2),
			 and (3) of subsection (b).
					(2)Sources of
			 fundingThe fund established under paragraph (1) shall
			 accept—
						(A)fiscal year
			 appropriations; and
						(B)private
			 contributions authorized under subsection (c).
						(i)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				104.Sense of
			 Senate concerning efficient lighting standards
				(a)FindingsThe
			 Senate finds that—
					(1)there are
			 approximately 4,000,000,000 screw-based sockets in the United States that
			 contain traditional, energy-inefficient, incandescent light bulbs;
					(2)incandescent
			 light bulbs are based on technology that is more than 125 years old;
					(3)there are
			 radically more efficient lighting alternatives in the market, with the promise
			 of even more choices over the next several years;
					(4)national policy
			 can support a rapid substitution of new, energy-efficient light bulbs for the
			 less efficient products in widespread use; and,
					(5)transforming the
			 United States market to use of more efficient lighting technologies can—
						(A)reduce electric
			 costs in the United States by more than $18,000,000,000 annually;
						(B)save the
			 equivalent electricity that is produced by 80 base load coal-fired power
			 plants; and
						(C)reduce fossil
			 fuel related emissions by approximately 158,000,000 tons each year.
						(b)Sense of the
			 SenateIt is the sense of the Senate that the Senate
			 should—
					(1)pass a set of
			 mandatory, technology-neutral standards to establish firm energy efficiency
			 performance targets for lighting products;
					(2)ensure that the
			 standards become effective within the next 10 years; and
					(3)in developing the
			 standards—
						(A)establish the
			 efficiency requirements to ensure that replacement lamps will provide consumers
			 with the same quantity of light while using significantly less energy;
						(B)ensure that
			 consumers will continue to have multiple product choices, including
			 energy-saving halogen, incandescent, compact fluorescent, and LED light bulbs;
			 and
						(C)work with
			 industry and key stakeholders on measures that can assist consumers and
			 businesses in making the important transition to more efficient
			 lighting.
						IIExpediting new
			 energy efficiency standards
			201.Definition of
			 energy conservation standardSection 321 of the
			 Energy Policy and Conservation Act (42 U.S.C.
			 6291) is amended by striking paragraph (6) and inserting the
			 following:
				
					(6)Energy
				conservation standard
						(A)In
				generalThe term energy conservation standard
				means—
							(i)1
				or more performance standards that prescribe a minimum level of energy
				efficiency or a maximum quantity of energy use, and, in the case of a
				showerhead, faucet, water closet, urinal, clothes washer, and dishwasher, water
				use, for a covered product, determined in accordance with test procedures
				prescribed under section 323; and
							(ii)1 or more design
				requirements.
							(B)InclusionsThe
				term energy conservation standard includes any other requirements
				that the Secretary may prescribe under subsections (o) and (r) of section
				325.
						.
			202.Regional
			 standards for heating and cooling productsSection 325(o) of the
			 Energy Policy and Conservation Act
			 (42 U.S.C. 6295(o)) is amended by adding at the end the following:
				
					(6)Regional
				standards for heating and cooling products
						(A)In
				generalNotwithstanding any other provision of this section, the
				Secretary may establish regional standards for space heating and air
				conditioning products.
						(B)Maximum number
				of regionsFor each space heating and air conditioning product,
				the Secretary may establish not more than 3 regions with differing
				standards.
						(C)Boundaries of
				regions
							(i)In
				generalThe Secretary shall establish the regions so as to
				achieve the maximum level of energy savings that are technically feasible and
				economically justifiable.
							(ii)State
				boundariesBoundaries for a region shall conform to State borders
				and only include contiguous States (other than Alaska and Hawaii, which shall
				be noncontiguous).
							(D)Factors for
				establishmentIn deciding whether to establish 1 or more regional
				standards for space heating and air conditioning equipment, the Secretary shall
				consider all of the factors described in paragraphs (1) through
				(4).
						.
			203.Furnace fan
			 rulemakingSection 325(f)(3)
			 of the Energy Policy and Conservation Act (42
			 U.S.C. 6295(f)(3)) is amended by adding at the end the
			 following:
				
					(E)Final
				rule
						(i)In
				generalThe Secretary shall publish a final rule to carry out
				this subsection not later than December 31, 2012.
						(ii)CriteriaThe
				standards shall meet the criteria established under subsection
				(o).
						.
			204.Expedited
			 rulemakingsSection 325 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6295) is amended by adding at the
			 end the following:
				
					(hh)Expedited
				rulemaking for consensus standards
						(1)In
				generalThe Secretary shall conduct an expedited rulemaking based
				on an energy conservation standard or test procedure recommended by interested
				persons, if—
							(A)the interested
				persons (demonstrating significant and broad support from manufacturers of a
				covered product, States, and environmental, energy efficiency, and consumer
				advocates) submit a joint comment recommending a consensus energy conservation
				standard or test procedure; and
							(B)the Secretary
				determines that the joint comment includes evidence that (assuming no other
				evidence were considered) provides an adequate basis for determining that the
				proposed consensus energy conservation standard or test procedure proposed in
				the joint comment complies with the provisions and criteria of this Act
				(including subsection o)) that apply to the type or class of covered products
				covered by the joint comment.
							(2)Procedure
							(A)In
				generalNotwithstanding subsection (p) or section 336(a), if the
				Secretary receives a joint comment that meets the criteria described in
				paragraph (1), the Secretary shall conduct an expedited rulemaking with respect
				to the standard or test procedure proposed in the joint comment in accordance
				with this paragraph.
							(B)Advanced notice
				of proposed rulemakingIf no advanced notice of proposed
				rulemaking has been issued under subsection (p)(1) with respect to the
				rulemaking covered by the joint comment, the requirements of subsection (p)
				with respect to the issuance of an advanced notice of proposed rulemaking shall
				not apply.
							(C)Publication of
				determinationNot later than 60 days after receipt of a joint
				comment described in paragraph (1)(A), the Secretary shall publish a
				description of a determination as to whether the proposed standard or test
				procedure covered by the joint comment meets the criteria described in
				paragraph (1).
							(D)Proposed
				rule
								(i)PublicationIf
				the Secretary determines that the proposed consensus standard or test procedure
				covered by the joint comment meets the criteria described in paragraph (1), not
				later than 30 days after the determination, the Secretary shall publish a
				proposed rule proposing the consensus standard or test procedure covered by the
				joint comment.
								(ii)Public comment
				periodNotwithstanding paragraphs (2) and (3) of subsection (p),
				the public comment period for the proposed rule shall be the 30–day period
				beginning on the date of the publication of the proposed rule in the Federal
				Register.
								(iii)Public
				hearingNotwithstanding section 336(a), the Secretary may waive
				the holding of a public hearing with respect to the proposed rule.
								(E)Final
				ruleNotwithstanding subsection (p)(4), the Secretary—
								(i)may publish a
				final rule at any time after the 60-day period beginning on the date of
				publication of the proposed rule in the Federal Register; and
								(ii)shall publish a
				final rule not later than 120 days after the date of publication of the
				proposed rule in the Federal
				Register.
								.
			205. Preemption
			 limitationSection 327 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6297) is amended—
				(1)in subsection (b)—
					(A)in paragraph (6), by striking
			 or at the end;
					(B)in paragraph (7), by striking the period at
			 the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(8)is a State
				regulation for a product for which a Federal energy conservation standard has
				not been established, in that—
								(A)the product is
				excluded from or not directly affected by a Federal standard; or
								(B)a rulemaking
				occurs that ultimately does not prescribe a Federal energy conservation
				standard for the product.
								;
				and
					(2)in subsection
			 (c)—
					(A)in paragraph (8), by striking the period at
			 the end and inserting ; or; and
					(B)by adding at the end the following:
						
							(9)is a State
				regulation for a product for which a Federal energy conservation standard has
				not been established, in that—
								(A)the product is
				excluded from or not directly affected by a Federal standard; or
								(B)a rulemaking
				occurs that ultimately does not prescribe a Federal energy conservation
				standard for the
				product.
								.
					206.Energy
			 efficiency labeling for consumer products
				(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Federal Trade Commission, in consultation with the Secretary and
			 the Administrator of the Environmental Protection Agency (acting through the
			 Energy Star program), shall promulgate regulations to add the consumer
			 electronics product categories described in subsection (b) to the Energy Guide
			 labeling program of the Commission.
				(b)Consumer
			 electronics product categoriesThe consumer electronics product
			 categories referred to in subsection (a) are the following:
					(1)Televisions.
					(2)Personal
			 computers.
					(3)Cable or
			 satellite set-top boxes.
					(4)Stand-alone
			 digital video recorder boxes (including TIVO and similar branded
			 products).
					(5)Computer
			 monitors.
					(c)Label
			 placementThe regulations shall include specific requirements for
			 each product on the placement of Energy Guide labels.
				(d)Deadline for
			 labelingNot later than 1 year after the date of promulgation of
			 regulations under subsection (a), the Commission shall require labeling
			 electronic products described in subsection (b) in accordance with this section
			 (including the regulations).
				(e)Authority To
			 include additional product categoriesThe Commission may add
			 additional product categories to the Energy Guide labeling program if the
			 product categories include products, as determined by the Commission—
					(1)that have an
			 annual energy use in excess of 100 kilowatt hours per year; and
					(2)for which there
			 is a significant difference in energy use between the most and least efficient
			 products.
					207.Residential
			 boiler efficiency standardsSection 325(f) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(f)) is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4); and
				(2)by inserting
			 after paragraph (2) the following:
					
						(3)Boilers
							(A)In
				generalSubject to subparagraphs (B) and (C), boilers
				manufactured on or after September 1, 2012, shall meet the following
				requirements:
								
									
										
											Boiler
						TypeMinimum Annual Fuel
						Utilization EfficiencyDesign Requirements
											
										
										
											Gas Hot Water82%No
						Constant Burning Pilot,Automatic Means for Adjusting Water
						Temperature
											
											Gas Steam 80%No
						Constant Burning Pilot
											
											Oil Hot Water84%Automatic Means for Adjusting Temperature
											
											Oil Steam82%None
											
											Electric Hot WaterNoneAutomatic Means for
						Adjusting Temperature
											
											Electric SteamNoneNone
											
										
									
								
							(B)PilotsThe
				manufacturer shall not equip gas hot water or steam boilers with
				constant-burning pilot lights.
							(C)Automatic means
				for adjusting water temperature
								(i)In
				generalThe manufacturer shall equip each gas, oil, and electric
				hot water boiler (other than a boiler equipped with tankless domestic water
				heating coils) with an automatic means for adjusting the temperature of the
				water supplied by the boiler to ensure that an incremental change in inferred
				heat load produces a corresponding incremental change in the temperature of
				water supplied.
								(ii)Certain
				boilersFor a boiler that fires at 1 input rate, the requirements
				of this subparagraph may be satisfied by providing an automatic means that
				allows the burner or heating element to fire only when the means has determined
				that the inferred heat load cannot be met by the residual heat of the water in
				the system.
								(iii)No inferred
				heat loadWhen there is no inferred heat load with respect to a
				hot water boiler, the automatic means described in clauses (i) and (ii) shall
				limit the temperature of the water in the boiler to not more than 140 degrees
				Fahrenheit.
								(iv)OperationA
				boiler described in clause (i) or (ii) shall be operable only when the
				automatic means described in clauses (i), (ii), and (iii) is
				installed.
								.
				208.Technical
			 correctionsSection
			 321(30)(B)(viii) of the Energy Policy and Conservation Act (42 U.S.C.
			 6291(30)(B)(viii)) is amended by striking 82 and inserting
			 87.
			209.Electric motor
			 efficiency standards
				(a)DefinitionsSection 340(13) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6311(13)) is amended by striking subparagraph (A)
			 and inserting the following:
					
						(A)(i)The term electric
				motor means—
								(I)a general purpose electric
				motor—subtype I; and
								(II)a general purpose electric
				motor—subtype II.
								(ii)The term general purpose
				electric motor—subtype I means any motor that
				 is
				considered a general purpose motor under section 431.12 of title 10, Code of
				Federal Regulations (or successor regulations).
							(iii)The term general purpose
				electric motor—subtype II means a motor that, in addition to the design
				elements for a general purpose electric motor—subtype I, incorporates the
				design elements (as established in National Electrical Manufacturers
				Association MG–1 (2006)) (or successor design elements) for any of the
				following:
								(I)A U-Frame Motor.
								(II)A Design C Motor.
								(III)A close-coupled pump
				motor.
								(IV)A footless motor.
								(V)A vertical solid shaft normal
				thrust (tested in a horizontal configuration).
								(VI)An 8-pole motor.
								(VII)A poly-phase motor with voltage
				of not more than 600 volts (other than 230 or 460
				volts).
								.
				(b)StandardsSection
			 342(b) of the Energy Policy and Conservation Act (42 U.S.C. 6313(13)) is
			 amended by striking paragraph (1) and inserting the following:
					
						(1)Standards
							(A)General purpose
				electric motors—subtype I
								(i)In
				generalExcept as otherwise provided in this subparagraph, a
				general purpose electric motor—subtype I with a power rating of not less than
				1, and not more than 200, horsepower manufactured (alone or as a component of
				another piece of equipment) after the 3-year period beginning on the date of
				enactment of this subparagraph, shall have a nominal full load efficiency
				established in Table 12–12 of National Electrical Manufacturers Association
				(referred to in this paragraph as NEMA) MG–1 (2006) (or a
				successor table).
								(ii)Fire pump
				motorsA fire pump motor shall have a nominal full load
				efficiency established in Table 12–11 of NEMA MG–1 (2006) (or a successor
				table).
								(B)General purpose
				electric motors—subtype II A general purpose electric
				motor—subtype II with a power rating of not less than 1, and not more than 200,
				horsepower manufactured (alone or as a component of another piece of equipment)
				after the 3-year period beginning on the date of enactment of this
				subparagraph, shall have a nominal full load efficiency established in Table
				12–11 of NEMA MG–1 (2006) (or a successor table).
							(C)Design B,
				general purpose electric motorsA NEMA Design B, general purpose
				electric motor with a power rating of not less than 201, and not more than 500,
				horsepower manufactured (alone or as a component of another piece of equipment)
				after the 3-year period beginning on the date of the enactment of this
				subparagraph shall have a nominal full load efficiency established in Table
				12–11 of NEMA MG–1 (2006) (or a successor
				table).
							.
				(c)Effective
			 dateThe amendments made by this section take effect on the date
			 that is 3 years after the date of enactment of this Act.
				210.Energy
			 standards for home appliances
				(a)Definition of
			 energy conservation standardSection 321(6)(A) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291(6)(A)) is amended by striking
			 or, in the case of and inserting and, in the case of
			 residential clothes washers, residential dishwashers,.
				(b)Refrigerators,
			 refrigerator-freezers, and freezersSection 325(b) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(b)) is amended by adding at the end
			 the following:
					
						(4)Refrigerators,
				refrigerator-freezers, and freezers manufactured on or after January 1,
				2014Not later than December 31, 2010, the Secretary shall
				publish a final rule determining whether to amend the standards in effect for
				refrigerators, refrigerator-freezers, and freezers manufactured on or after
				January 1, 2014, and including any amended
				standards.
						.
				(c)Residential
			 clothes washers and dishwashersSection 325(g)(4) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(g)(4)) is amended by adding at the
			 end the following:
					
						(D)Clothes
				washers
							(i)Clothes washers
				manufactured on or after January 1, 2011A residential clothes
				washer manufactured on or after January 1, 2011, shall have—
								(I)an energy factor
				of at least 1.26; and
								(II)a water factor
				of not more than 9.5.
								(ii)Clothes
				washers manufactured on or after January 1, 2015Not later than
				December 31, 2011, the Secretary shall publish a final rule determining whether
				to amend the standards in effect for residential clothes washers manufactured
				on or after January 1, 2015, and including any amended standards.
							(E)Dishwashers
							(i)Dishwashers
				manufactured on or after January 1, 2010A dishwasher
				manufactured on or after January 2, 2010, shall use not more than—
								(I)in the case of a
				standard-size dishwasher, 355 kWh per year or 6.5 gallons of water per cycle;
				and
								(II)in the case of a
				compact-size dishwasher, 260 kWh per year or 4.5 gallons of water per
				cycle.
								(ii)Dishwashers
				manufactured on or after January 1, 2018Not later than December
				31, 2015, the Secretary shall publish a final rule determining whether to amend
				the standards for dishwashers manufactured on or after January 2, 2018, and
				including any amended
				standards.
							.
				(d)DehumidifiersSection 325(cc) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(cc)) is amended—
					(1)in paragraph (1), by inserting and
			 before October 1, 2012, after 2007,; and
					(2)by striking paragraph (2) and inserting the
			 following:
						
							(2)Dehumidifiers
				manufactured on or after October 1, 2012Dehumidifiers
				manufactured on or after October 1, 2012, shall have an Energy Factor that
				meets or exceeds the following values:
								
									
										
											Product
						Capacity (pints/day):Minimum Energy Factor
						liters/kWh
											
										
										
											Up to
						35.001.35
											
											35.01–45.001.50
											
											45.01–54.001.60
											
											54.01–75.001.70
											
											Greater
						than 75.002.5.
											
										
									
							
					(e)Energy Star
			 programSection 324A(d)(2) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6294a(d)(2)) is amended by
			 striking 2010 and inserting 2009.
				211.Improved
			 energy efficiency for appliances and buildings in cold climates
				(a)ResearchSection
			 911(a)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16191(a)(2)) is
			 amended—
					(1)in subparagraph
			 (C), by striking and at the end;
					(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(E)technologies to
				improve the energy efficiency of appliances and mechanical systems for
				buildings in cold climates, including increased use of renewable resources,
				including
				fuel.
							.
					(b)RebatesSection
			 124 of the Energy Policy Act of 2005 (42 U.S.C. 15821) is amended—
					(1)in subsection
			 (b)(1), by inserting , or products with improved energy efficiency in
			 cold climates, after residential Energy Star products;
			 and
					(2)in subsection
			 (e), by inserting or product with improved energy efficiency in a cold
			 climate after residential Energy Star product each place
			 it appears.
					212.Deployment of
			 new technologies for high-efficiency consumer products
				(a)DefinitionsIn this section:
					(1)Energy
			 savingsThe term energy
			 savings means megawatt-hours of electricity or million British thermal
			 units of natural gas saved by a product, in comparison to projected energy
			 consumption under the energy efficiency standard applicable to the
			 product.
					(2)High-efficiency
			 consumer productThe term
			 high-efficiency consumer product means a product that exceeds the
			 energy efficiency of comparable products available in the market by at least 25
			 percent.
					(b)Financial
			 incentives programEffective
			 beginning October 1, 2007, the Secretary shall competitively award financial
			 incentives under this section for the manufacture of high-efficiency consumer
			 products.
				(c)Requirements
					(1)In
			 generalThe Secretary shall
			 make awards under this section to manufacturers of high-efficiency consumer
			 products, based on the bid of each manufacturer in terms of dollars per
			 megawatt-hour or million British thermal units saved.
					(2)Acceptance of
			 bidsIn making awards under
			 this section, the Secretary shall—
						(A)solicit bids for reverse auction from
			 appropriate manufacturers, as determined by the Secretary; and
						(B)award financial incentives to the
			 manufacturers that submit the lowest bids that meet the requirements
			 established by the Secretary.
						(d)Forms of
			 awardsAn award for a
			 high-efficiency consumer product under this section shall be in the form of a
			 lump sum payment in an amount equal to the product obtained by
			 multiplying—
					(1)the amount of the bid by the manufacturer
			 of the high-efficiency consumer product; and
					(2)the energy savings during the projected
			 useful life of the high-efficiency consumer product, not to exceed 10 years, as
			 determined under regulations issued by the Secretary.
					IIIPromoting high
			 efficiency vehicles, advanced batteries, and energy storage
			301.Lightweight
			 materials research and development
				(a)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall
			 establish a research and development program to determine ways in which—
					(1)the weight of vehicles may be reduced to
			 improve fuel efficiency without compromising passenger safety; and
					(2)the cost of lightweight materials (such as
			 steel alloys and carbon fibers) required for the construction of lighter-weight
			 vehicles may be reduced.
					(b)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $60,000,000 for each of
			 fiscal years 2007 through 2012.
				302.Loan
			 guarantees for fuel-efficient automobile parts manufacturers
				(a)In
			 generalSection 712(a) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16062(a)) is amended in the second
			 sentence by striking grants to automobile manufacturers and
			 inserting grants and loan guarantees under section 1703 to automobile
			 manufacturers and suppliers.
				(b)Conforming
			 amendmentSection 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by by striking
			 paragraph (8) and inserting the following:
					
						(8)Production
				facilities for the manufacture of fuel efficient vehicles or parts of those
				vehicles, including electric drive transportation technology and advanced
				diesel
				vehicles.
						.
				303.Advanced
			 technology vehicles manufacturing incentive program
				(a)DefinitionsIn this section:
					(1)Adjusted
			 average fuel economyThe term
			 adjusted average fuel economy means the average fuel economy of a
			 manufacturer for all light duty vehicles produced by the manufacturer, adjusted
			 such that the fuel economy of each vehicle that qualifies for an award shall be
			 considered to be equal to the average fuel economy for vehicles of a similar
			 footprint for model year 2002.
					(2)Advanced
			 technology vehicleThe term
			 advanced technology vehicle means a light duty vehicle that
			 meets—
						(A)the Bin 5 Tier II emission standard
			 established in regulations issued by the Administrator of the Environmental
			 Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C.
			 7521(i)), or a lower-numbered Bin emission standard;
						(B)any new emission standard for fine
			 particulate matter prescribed by the Administrator under that Act (42 U.S.C.
			 7401 et seq.); and
						(C)at least 125 percent of the average base
			 year combined fuel economy for vehicles of a substantially similar
			 footprint.
						(3)Combined fuel
			 economyThe term combined fuel economy means—
						(A)the combined
			 city/highway miles per gallon values, as reported in accordance with section
			 32908 of title 49, United States Code; and
						(B)in the case of an
			 electric drive vehicle with the ability to recharge from an off-board source,
			 the reported mileage, as determined in a manner consistent with the Society of
			 Automotive Engineers Recommended Practice J1711 or a similar practice
			 recommended by the Secretary.
						(4)Engineering
			 integration costsThe term
			 engineering integration costs includes the cost of engineering
			 tasks relating to—
						(A)incorporating qualifying components into
			 the design of advanced technology vehicles; and
						(B)designing new tooling and equipment for
			 production facilities that produce qualifying components or advanced technology
			 vehicles.
						(5)Qualifying
			 componentsThe term
			 qualifying components means components that the Secretary
			 determines to be—
						(A)specially designed for advanced technology
			 vehicles; and
						(B)installed for the purpose of meeting the
			 performance requirements of advanced technology vehicles.
						(b)Manufacturer
			 facility conversion awardsThe Secretary shall provide facility
			 conversion funding awards under this section to automobile manufacturers and
			 component suppliers to pay not more than 30 percent of the cost of—
					(1)reequipping or expanding an existing
			 manufacturing facility in the United States to produce—
						(A)qualifying advanced technology vehicles;
			 or
						(B)qualifying components; and
						(2)engineering integration performed in the
			 United States of qualifying vehicles and qualifying components.
					(c)Period of
			 availabilityAn award under
			 subsection (b) shall apply to—
					(1)facilities and equipment placed in service
			 before December 30, 2017; and
					(2)engineering integration costs incurred
			 during the period beginning on the date of enactment of this Act and ending on
			 December 30, 2017.
					(d)ImprovementThe Secretary shall issue regulations that
			 require that, in order for an automobile manufacturer to be eligible for an
			 award under this section during a particular year, the adjusted average fuel
			 economy of the manufacturer for light duty vehicles produced by the
			 manufacturer during the most recent year for which data are available shall be
			 not less than the average fuel economy for all light duty vehicles of the
			 manufacturer for model year 2002.
				304.Energy storage
			 competitiveness
				(a)Short
			 titleThis section may be cited as the United States Energy Storage Competitiveness Act of
			 2007.
				(b)Energy storage
			 systems for motor transportation and electricity transmission and
			 distribution
					(1)DefinitionsIn
			 this subsection:
						(A)CouncilThe
			 term Council means the Energy Storage Advisory Council established
			 under paragraph (3).
						(B)Compressed air
			 energy storageThe term compressed air energy
			 storage means, in the case of an electricity grid application, the
			 storage of energy through the compression of air.
						(C)DepartmentThe
			 term Department means the Department of Energy.
						(D)FlywheelThe
			 term flywheel means, in the case of an electricity grid
			 application, a device used to store rotational kinetic energy.
						(E)UltracapacitorThe
			 term ultracapacitor means an energy storage device that has a
			 power density comparable to conventional capacitors but capable of exceeding
			 the energy density of conventional capacitors by several orders of
			 magnitude.
						(2)ProgramThe
			 Secretary shall carry out a research, development, and demonstration program to
			 support the ability of the United States to remain globally competitive in
			 energy storage systems for motor transportation and electricity transmission
			 and distribution.
					(3)Energy Storage
			 Advisory Council
						(A)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 establish an Energy Storage Advisory Council.
						(B)Composition
							(i)In
			 generalSubject to clause (ii), the Council shall consist of not
			 less than 15 individuals appointed by the Secretary, based on recommendations
			 of the National Academy of Sciences.
							(ii)Energy storage
			 industryThe Council shall consist primarily of representatives
			 of the energy storage industry of the United States.
							(iii)ChairpersonThe
			 Secretary shall select a Chairperson for the Council from among the members
			 appointed under clause (i)
							(C)Meetings
							(i)In
			 generalThe Council shall meet not less than once a year.
							(ii)Federal
			 Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App. 2) shall apply to a meeting of the Council.
							(D)PlansNo
			 later than 1 year after the date of enactment of this Act, in conjunction with
			 the Secretary, the Council shall develop 5-year plans for integrating basic and
			 applied research so that the United States retains a globally competitive
			 domestic energy storage industry for motor transportation and electricity
			 transmission and distribution.
						(E)ReviewThe
			 Council shall—
							(i)assess the
			 performance of the Department in meeting the goals of the plans developed under
			 subparagraph (D); and
							(ii)make specific
			 recommendations to the Secretary on programs or activities that should be
			 established or terminated to meet those goals.
							(4)Basic research
			 program
						(A)Basic
			 researchThe Secretary shall conduct a basic research program on
			 energy storage systems to support motor transportation and electricity
			 transmission and distribution, including—
							(i)materials
			 design;
							(ii)materials
			 synthesis and characterization;
							(iii)electrolytes,
			 including bioelectrolytes;
							(iv)surface and
			 interface dynamics; and
							(v)modeling and
			 simulation.
							(B)Nanoscience
			 centersThe Secretary shall ensure that the nanoscience centers
			 of the Department—
							(i)support research
			 in the areas described in subparagraph (A), as part of the mission of the
			 centers; and
							(ii)coordinate
			 activities of the centers with activities of the Council.
							(5)Applied
			 research programThe Secretary shall conduct an applied research
			 program on energy storage systems to support motor transportation and
			 electricity transmission and distribution technologies, including—
						(A)ultracapacitors;
						(B)flywheels;
						(C)compressed air
			 energy systems;
						(D)power
			 conditioning electronics; and
						(E)manufacturing
			 technologies for energy storage systems.
						(6)Energy storage
			 research centers
						(A)In
			 generalThe Secretary shall establish, through competitive bids,
			 4 energy storage research centers to translate basic research into applied
			 technologies to advance the capability of the United States to maintain a
			 globally competitive posture in energy storage systems for motor transportation
			 and electricity transmission and distribution.
						(B)Program
			 managementThe centers shall be jointly managed by the Under
			 Secretary for Science and the Under Secretary of Energy of the
			 Department.
						(C)Participation
			 agreementsAs a condition of participating in a center, a
			 participant shall enter into a participation agreement with the center that
			 requires that activities conducted by the participant for the center promote
			 the goal of enabling the United States to compete successfully in global energy
			 storage markets.
						(D)PlansA
			 center shall conduct activities that promote the achievement of the goals of
			 the plans of the Council under paragraph (3)(D).
						(E)Cost
			 sharingIn carrying out this paragraph, the Secretary shall
			 require cost-sharing in accordance with section 988 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352).
						(F)National
			 laboratoriesA national laboratory (as defined in section 2 of
			 the Energy Policy Act 2005 (42 U.S.C. 15801)) may participate in a center
			 established under this paragraph as part of a cooperative research and
			 development agreement (as defined in section 12(d) of the Stevenson-Wydler
			 Technology Innovation Act of 1980 (15 U.S.C. 3710a(d))).
						(G)Intellectual
			 propertyA participant in a center under this paragraph shall
			 have a royalty-free, exclusive nontransferable license to intellectual property
			 that the center invents from funding received under this subsection.
						(7)Review by
			 National Academy of SciencesNot later than 5 years after the
			 date of enactment of this Act, the Secretary shall offer to enter into an
			 arrangement with the National Academy of Sciences to assess the performance of
			 the Department in making the United States globally competitive in energy
			 storage systems for motor transportation and electricity transmission and
			 distribution.
					(8)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out—
						(A)the basic
			 research program under paragraph (4) $50,000,000 for each of fiscal years 2008
			 through 2017;
						(B)the applied
			 research program under paragraph (5) $80,000,000 for each of fiscal years 2008
			 through 2017; and;
						(C)the energy
			 storage research center program under paragraph (6) $100,000,000 for each of
			 fiscal years 2008 through 2017.
						(c)Advanced
			 battery and electric vehicle technology program
					(1)DefinitionsIn this subsection:
						(A)BatteryThe term battery means an
			 electrochemical energy storage device powered directly by electrical
			 current.
						(B)Electric drive
			 transportation technologyThe
			 term electric drive transportation technology means vehicle
			 systems that use stored electrical energy to provide motive power, including
			 electric motors and drivetrain systems.
						(2)ProgramThe Secretary shall conduct a program of
			 research, development, demonstration, and commercial application for batteries
			 and electric drive transportation technology, including—
						(A)batteries;
						(B)on-board and
			 off-board charging components;
						(C)drivetrain
			 systems;
						(D)vehicles systems
			 integration; and
						(E)control systems,
			 including systems that optimize for—
							(i)prolonging
			 battery life;
							(ii)reduction of
			 petroleum consumption; and
							(iii)reduction of
			 fossil fuel emissions.
							(3)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subsection $200,000,000 for
			 each of fiscal years 2007 through 2012.
					IVSetting energy
			 efficiency goals
			401.National goals for energy savings in
			 transportation
				(a)GoalsThe goals of the United States are to
			 reduce gasoline usage in the United States from the levels projected under
			 subsection (b) by—
					(1)20 percent by calendar year 2017;
					(2)35 percent by calendar year 2025;
			 and
					(3)45 percent by
			 calendar year 2030.
					(b)MeasurementFor
			 purposes of subsection (a), reduction in gasoline usage shall be measured from
			 the estimates for each year in subsection (a) contained in the reference case
			 in the report of the Energy Information Administration entitled Annual
			 Energy Outlook 2007.
				(c)Strategic
			 plan
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in cooperation with the Administrator of the Environmental
			 Protection Agency and the heads of other appropriate Federal agencies, shall
			 develop a strategic plan to achieve the national goals for reduction in
			 gasoline usage established under subsection (a).
					(2)Public input
			 and commentThe Secretary shall develop the plan in a manner that
			 provides appropriate opportunities for public comment.
					(d)Plan
			 contentsThe strategic plan shall—
					(1)establish future
			 regulatory, funding, and policy priorities to ensure compliance with the
			 national goals;
					(2)include energy
			 savings estimates for each sector; and
					(3)include data
			 collection methodologies and compilations used to establish baseline and energy
			 savings data.
					(e)Plan
			 updates
					(1)In
			 generalThe Secretary shall—
						(A)update the
			 strategic plan biennially; and
						(B)include the
			 updated strategic plan in the national energy policy plan required by section
			 801 of the Department of Energy Organization Act (42 U.S.C. 7321).
						(2)ContentsIn
			 updating the plan, the Secretary shall—
						(A)report on
			 progress made toward implementing efficiency policies to achieve the national
			 goals established under subsection (a); and
						(B)to the maximum
			 extent practicable, verify energy savings resulting from the policies.
						(f)Report to
			 Congress and publicThe Secretary shall submit to Congress, and
			 make available to the public, the initial strategic plan developed under
			 subsection (c) and each updated plan.
				402.National
			 energy efficiency improvement goals
				(a)GoalsThe
			 goals of the United States are—
					(1)to achieve an
			 improvement in the overall energy productivity of the United States (measured
			 in gross domestic product per unit of energy input) of at least 2.5 percent per
			 year by the year 2012; and
					(2)to maintain that
			 annual rate of improvement each year through 2030.
					(b)Strategic
			 plan
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in cooperation with the Administrator of the Environmental
			 Protection Agency and the heads of other appropriate Federal agencies, shall
			 develop a strategic plan to achieve the national goals for improvement in
			 energy productivity established under subsection (a).
					(2)Public input
			 and commentThe Secretary shall develop the plan in a manner that
			 provides appropriate opportunities for public input and comment.
					(c)Plan
			 contentsThe strategic plan shall—
					(1)establish future
			 regulatory, funding, and policy priorities to ensure compliance with the
			 national goals;
					(2)include energy
			 savings estimates for each sector; and
					(3)include data
			 collection methodologies and compilations used to establish baseline and energy
			 savings data.
					(d)Plan
			 updates
					(1)In
			 generalThe Secretary shall—
						(A)update the
			 strategic plan biennially; and
						(B)include the
			 updated strategic plan in the national energy policy plan required by section
			 801 of the Department of Energy Organization Act (42 U.S.C. 7321).
						(2)ContentsIn
			 updating the plan, the Secretary shall—
						(A)report on
			 progress made toward implementing efficiency policies to achieve the national
			 goals established under subsection (a); and
						(B)verify, to the
			 maximum extent practicable, energy savings resulting from the policies.
						(e)Report to
			 Congress and publicThe Secretary shall submit to Congress, and
			 make available to the public, the initial strategic plan developed under
			 subsection (b) and each updated plan.
				(f)National Action
			 Plan on Energy EfficiencyThe Administrator of the Environmental
			 Protection Agency and the Secretary, with the heads of other Federal agencies
			 as appropriate, shall continue to support maintenance and updating of the
			 National Action Plan on Energy Efficiency to help inform the development of the
			 strategic plan under subsection (b).
				403.Nationwide media campaign to increase
			 energy efficiency
				(a)In generalThe Secretary, acting through the Assistant
			 Secretary for Energy Efficiency and Renewable Energy (referred to in this
			 section as the Secretary), shall develop and conduct a national
			 media campaign for the purpose of increasing energy efficiency throughout the
			 economy of the United States over the next decade.
				(b)Contract with entityThe Secretary shall carry out subsection
			 (a) directly or through—
					(1)competitively bid contracts with 1 or more
			 nationally recognized media firms for the development and distribution of
			 monthly television, radio, and newspaper public service announcements;
			 or
					(2)collective agreements with 1 or more
			 nationally recognized institutes, businesses, or nonprofit organizations for
			 the funding, development, and distribution of monthly television, radio, and
			 newspaper public service announcements.
					(c)Use of funds
					(1)In generalAmounts made available to carry out this
			 section shall be used for the following:
						(A)Advertising costs
							(i)The purchase of media time and
			 space.
							(ii)Creative and talent costs.
							(iii)Testing and evaluation of
			 advertising.
							(iv)Evaluation of the effectiveness of the
			 media campaign.
							(v)The negotiated fees for the winning bidder
			 on requests from proposals issued either by the Secretary for purposes
			 otherwise authorized in this section.
							(vi)Entertainment industry outreach,
			 interactive outreach, media projects and activities, public information, news
			 media outreach, and corporate sponsorship and participation.
							(B)Administrative costsOperational and management expenses.
						(2)LimitationsIn carrying out this section, the Secretary
			 shall allocate not less than 85 percent of funds made available under
			 subsection (e) for each fiscal year for the advertising functions specified
			 under paragraph (1)(A).
					(d)ReportsThe Secretary shall annually submit to
			 Congress a report that describes—
					(1)the strategy of the national media campaign
			 and whether specific objectives of the campaign were accomplished,
			 including—
						(A)determinations concerning the rate of
			 change of energy consumption, in both absolute and per capita terms; and
						(B)an evaluation that enables consideration
			 whether the media campaign contributed to reduction of energy
			 consumption;
						(2)steps taken to ensure that the national
			 media campaign operates in an effective and efficient manner consistent with
			 the overall strategy and focus of the campaign;
					(3)plans to purchase advertising time and
			 space;
					(4)policies and practices implemented to
			 ensure that Federal funds are used responsibly to purchase advertising time and
			 space and eliminate the potential for waste, fraud, and abuse; and
					(5)all contracts or cooperative agreements
			 entered into with a corporation, partnership, or individual working on behalf
			 of the national media campaign.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $5,000,000 for each of
			 fiscal years 2008 through 2012.
				VPromoting Federal
			 leadership in energy efficiency and renewable energy
			501.Federal fleet
			 conservation requirements
				(a)Federal fleet
			 conservation requirements
					(1)In
			 generalPart J of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6374 et seq.) is amended
			 by adding at the end the following:
						
							400FF.Federal fleet
				conservation requirements
								(a)Mandatory
				reduction in petroleum consumption
									(1)In
				generalThe Secretary shall
				issue regulations for Federal fleets subject to section 400AA requiring that
				not later than October 1, 2015, each Federal agency achieve at least a 20
				percent reduction in petroleum consumption, and that each Federal agency
				increase alternative fuel consumption by 10 percent annually, as calculated
				from the baseline established by the Secretary for fiscal year 2005.
									(2)Plan
										(A)RequirementThe regulations shall require each Federal
				agency to develop a plan to meet the required petroleum reduction levels and
				the alternative fuel consumption increases.
										(B)MeasuresThe plan may allow an agency to meet the
				required petroleum reduction level through—
											(i)the use of alternative fuels;
											(ii)the acquisition of vehicles with higher
				fuel economy, including hybrid vehicles and plug–in hybrid vehicles if the
				vehicles are commercially available;
											(iii)the substitution of cars for light
				trucks;
											(iv)an increase in vehicle load factors;
											(v)a decrease in vehicle miles
				traveled;
											(vi)a decrease in fleet size; and
											(vii)other measures.
											(b)Federal
				employee incentive programs for reducing petroleum consumption
									(1)In
				generalEach Federal agency
				shall actively promote incentive programs that encourage Federal employees and
				contractors to reduce petroleum through the use of practices such as—
										(A)telecommuting;
										(B)public transit;
										(C)carpooling; and
										(D)bicycling.
										(2)Monitoring and
				support for incentive programsThe Administrator of General Services, the
				Director of the Office of Personnel Management, and the Secretary of Energy
				shall monitor and provide appropriate support to agency programs described in
				paragraph (1).
									(3)RecognitionThe Secretary may establish a program under
				which the Secretary recognizes private sector employers and State and local
				governments for outstanding programs to reduce petroleum usage through
				practices described in paragraph (1).
									(c)Replacement
				tires
									(1)In
				generalExcept as provided in
				paragraph (2), the regulations issued under subsection (a)(1) shall include a
				requirement that, to the maximum extent practicable, each Federal agency
				purchase energy-efficient replacement tires for the respective fleet vehicles
				of the agency.
									(2)ExceptionsThis section does not apply to—
										(A)law enforcement motor vehicles;
										(B)emergency motor vehicles; or
										(C)motor vehicles acquired and used for
				military purposes that the Secretary of Defense has certified to the Secretary
				must be exempt for national security reasons.
										(d)Annual reports
				on complianceThe Secretary
				shall submit to Congress an annual report that summarizes actions taken by
				Federal agencies to comply with this
				section.
								.
					(2)Table of
			 contents amendmentThe table
			 of contents of the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is
			 amended by adding at the end of the items relating to part J of title III the
			 following:
						
							
								Sec. 400FF. Federal fleet conservation
				requirements.
							
							.
					(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out the amendment made by this section
			 $10,000,000 for the period of fiscal years 2008 through 2013.
				502.Federal
			 requirement to purchase electricity generated by renewable energySection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)Requirement
						(1)In
				generalThe President, acting
				through the Secretary, shall ensure that, of the total quantity of domestic
				electric energy the Federal Government consumes during any fiscal year, the
				following percentages shall be renewable energy from facilities placed in
				service after January 1, 1999:
							(A)Not less than 10 percent in fiscal year
				2010.
							(B)Not less than 15 percent in fiscal year
				2015.
							(2)Capitol
				complexThe Architect of the
				Capitol, in consultation with the Secretary, shall ensure that, of the total
				quantity of electric energy the Capitol complex consumes during any fiscal
				year, the percentages prescribed in paragraph (1) shall be renewable
				energy.
						(3)Waiver
				authorityThe President may reduce or waive the requirement under
				paragraph (1) on an annual basis, if the President determines that the average
				governmentwide cost per kilowatt hour of complying with paragraph (1) will be
				more than 50 percent higher than the average governmentwide cost per
				kilowatt-hour for electric energy in the preceding
				year.
						.
			503.Energy savings
			 performance contracts
				(a)Retention of
			 savingsSection 546(c) of the
			 National Energy Conservation Policy Act (42 U.S.C. 8256(c)) is amended by
			 striking paragraph (5).
				(b)Financing
			 flexibilitySection 801(a)(2)
			 of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)) is
			 amended by adding at the end the following:
					
						(E)Separate
				contractsIn carrying out a
				contract under this title, a Federal agency may—
							(i)enter into a separate contract for energy
				services and conservation measures under the contract; and
							(ii)provide all or part of the financing
				necessary to carry out the
				contract.
							.
				(c)Sunset and
			 reporting requirementsSection 801 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287) is amended by striking subsection
			 (c).
				(d)Definition of
			 energy savingsSection 804(2)
			 of the National Energy Conservation Policy Act (42 U.S.C. 8287c(2)) is
			 amended—
					(1)by redesignating subparagraphs (A), (B),
			 and (C) as clauses (i), (ii), and (iii), respectively, and indenting
			 appropriately;
					(2)by striking means a
			 reduction and inserting “means—
						
							(A)a
				reduction
							;
					(3)by striking the period at the end and
			 inserting a semicolon; and
					(4)by adding at the end the following:
						
							(B)the increased efficient use of an existing
				energy source by cogeneration or heat recovery, and installation of renewable
				energy systems;
							(C)the sale or transfer of electrical or
				thermal energy generated on-site, but in excess of Federal needs, to utilities
				or non-Federal energy users; and
							(D)the increased efficient use of existing
				water sources in interior or exterior
				applications.
							.
					(e)Energy and cost
			 savings in nonbuilding applications
					(1)DefinitionsIn this subsection:
						(A)Nonbuilding
			 applicationThe term
			 nonbuilding application means—
							(i)any class of vehicles, devices, or
			 equipment that is transportable under the power of the applicable vehicle,
			 device, or equipment by land, sea, or air and that consumes energy from any
			 fuel source for the purpose of—
								(I)that transportation; or
								(II)maintaining a controlled environment within
			 the vehicle, device, or equipment; and
								(ii)any federally-owned equipment used to
			 generate electricity or transport water.
							(B)Secondary
			 savings
							(i)In
			 generalThe term
			 secondary savings means additional energy or cost savings that are
			 a direct consequence of the energy savings that result from the energy
			 efficiency improvements that were financed and implemented pursuant to an
			 energy savings performance contract.
							(ii)InclusionsThe term secondary savings
			 includes—
								(I)energy and cost savings that result from a
			 reduction in the need for fuel delivery and logistical support;
								(II)personnel cost savings and environmental
			 benefits; and
								(III)in the case of electric generation
			 equipment, the benefits of increased efficiency in the production of
			 electricity, including revenues received by the Federal Government from the
			 sale of electricity so produced.
								(2)Study
						(A)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary and the
			 Secretary of Defense shall jointly conduct, and submit to Congress and the
			 President a report of, a study of the potential for the use of energy savings
			 performance contracts to reduce energy consumption and provide energy and cost
			 savings in nonbuilding applications.
						(B)RequirementsThe study under this subsection shall
			 include—
							(i)an estimate of the potential energy and
			 cost savings to the Federal Government, including secondary savings and
			 benefits, from increased efficiency in nonbuilding applications;
							(ii)an assessment of the feasibility of
			 extending the use of energy savings performance contracts to nonbuilding
			 applications, including an identification of any regulatory or statutory
			 barriers to such use; and
							(iii)such recommendations as the Secretary and
			 Secretary of Defense determine to be appropriate.
							504.Energy
			 management requirements for Federal buildingsSection 543(a)(1) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(a)(1)) is amended by striking the table
			 and inserting the following:
				
					
						
							
								Fiscal YearPercentage reduction
								
							
							
								20062
								
								20074
								
								20089
								
								200912
								
								201015
								
								201118
								
								201221
								
								201324
								
								201427
								
								201530.
								
							
						
					.
			505.Combined heat
			 and power and district energy installations at Federal sitesSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the
			 following:
				
					(f)Combined heat
				and power and district energy installations at Federal sites
						(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary, in consultation with the Administrator of General
				Services and the Secretary of Defense, shall identify Federal sites that could
				achieve significant cost-effective energy savings through the use of combined
				heat and power or district energy installations.
						(2)Information and
				technical assistanceThe Secretary shall provide agencies with
				information and technical assistance that will enable the agencies to take
				advantage of the energy savings described in paragraph (1).
						(3)Energy
				performance requirementsAny energy savings from the
				installations described in paragraph (1) may be applied to meet the energy
				performance requirements for an agency under subsection
				(a)(1).
						.
			506.Federal
			 building energy efficiency performance standardsSection 305(a)(3) of the Energy Conservation
			 and Production Act (42 U.S.C. 6834(a)(3)) is amended by striking
			 (3)(A) and all that follows through the end of subparagraph (A)
			 and inserting the following:
				
					(3)Federal
				building energy efficiency performance standards
						(A)In
				generalNot later than 1 year after the date of enactment of the
				Energy Efficiency Promotion Act of
				2007, the Secretary shall establish, by rule, revised Federal
				building energy efficiency performance standards that require that:
							(i)For new Federal
				buildings and Federal buildings undergoing major renovations:
								(I)The buildings be
				designed to achieve energy consumption levels that are at least 30 percent
				below the levels established in the version of the ASHRAE Standard or the
				International Energy Conservation Code, as appropriate, that is in effect as of
				the date of enactment of the Energy
				Efficiency Promotion Act of 2007.
								(II)The buildings be
				designed so that the fossil fuel-generated energy consumption of the buildings
				is reduced, as compared with the fossil fuel-generated energy consumption by a
				similar Federal building in fiscal year 2003 (as measured by Commercial
				Buildings Energy Consumption Survey or Residential Energy Consumption Survey
				data from the Energy Information Agency), by the percentage specified in the
				following table:
									
										
											
												Fiscal YearPercentage Reduction
												
												200750
												
												201060
												
												201570
												
												202080
												
												202590
												
												2030100.
												
											
										
									
								(III)Sustainable
				design principles are applied to the siting, design, and construction of all
				new and replacement buildings and major renovations of buildings.
								(ii)If water is used
				to achieve energy efficiency, water conservation technologies shall be applied
				to the extent that the technologies are life-cycle
				cost-effective.
							.
			507.Application of
			 International Energy Conservation Code to public and assisted
			 housingSection 109 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12709) is
			 amended—
				(1)in subsection (a)(2), by striking
			 the Council of American and all that follows through
			 2003 and inserting the 2006;
				(2)in subsection
			 (b)—
					(A)in the heading,
			 by striking Model Energy
			 Code.— and inserting International Energy Conservation
			 Code.—; and
					(B)by striking
			 CABO and all that follows through 2003 and
			 inserting the 2006;
					(3)in subsection
			 (c)—
					(A)in the heading,
			 by striking Model Energy
			 Code and; and
					(B)by striking
			 CABO and all that follows through 2003 and
			 inserting the 2006; and
					(4)by adding at the
			 end the following:
					
						(d)Failure To
				amend the standardsNot later than 1 year after the requirements
				of the 2006 International Energy Conservation Code are revised, if the
				Secretaries have not amended the energy efficiency standards under this section
				or made a determination under subsection (c), and if the Secretary of Energy
				has made a determination under section 304 of the Energy Conservation and
				Production Act (42 U.S.C. 6833) that such revised International Energy
				Conservation Code would improve energy efficiency, all new construction of
				housing described in subsection (a) shall meet the requirements of such revised
				International Energy Conservation
				Code.
						.
				VIAssisting State
			 and local governments in energy efficiency
			601.Weatherization
			 assistance for low-income personsSection 422 of the Energy Conservation and
			 Production Act (42 U.S.C. 6872) is amended by striking $700,000,000 for
			 fiscal year 2008 and inserting $750,000,000 for each of fiscal
			 years 2008 through 2012.
			602.State energy
			 conservation plansSection
			 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended
			 by striking fiscal year 2008 and inserting each of fiscal
			 years 2008 through 2012.
			603.Utility energy
			 efficiency programs
				(a)Electric
			 utilitiesSection 111(d) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the
			 following:
					
						(16)Integrated
				resource planningEach electric utility shall—
							(A)integrate energy
				efficiency resources into utility, State, and regional plans; and
							(B)adopt policies
				establishing cost-effective energy efficiency as a priority
				resource.
							(17)Rate design
				modifications to promote energy efficiency investments
							(A)In
				generalThe rates allowed to be charged by any electric utility
				shall—
								(i)align utility
				incentives with the delivery of cost-effective energy efficiency; and
								(ii)promote energy
				efficiency investments.
								(B)Policy
				optionsIn complying with subparagraph (A), each State regulatory
				authority and each nonregulated utility shall consider—
								(i)removing the
				throughput incentive and other regulatory and management disincentives to
				energy efficiency;
								(ii)providing
				utility incentives for the successful management of energy efficiency
				programs;
								(iii)including the
				impact on adoption of energy efficiency as 1 of the goals of retail rate
				design, recognizing that energy efficiency must be balanced with other
				objectives;
								(iv)adopting rate
				designs that encourage energy efficiency for each customer class; and
								(v)allowing timely
				recovery of energy efficiency-related
				costs.
								.
				(b)Natural gas
			 utilitiesSection 303(b) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 3203(b)) is amended by adding at the end the
			 following:
					
						(5)Energy
				efficiencyEach natural gas utility shall—
							(A)integrate energy
				efficiency resources into the plans and planning processes of the natural gas
				utility; and
							(B)adopt policies
				that establish energy efficiency as a priority resource in the plans and
				planning processes of the natural gas utility.
							(6)Rate design
				modifications to promote energy efficiency investments
							(A)In
				generalThe rates allowed to be charged by a natural gas utility
				shall align utility incentives with the deployment of cost-effective energy
				efficiency.
							(B)Policy
				optionsIn complying with subparagraph (A), each State regulatory
				authority and each nonregulated utility shall consider—
								(i)separating
				fixed-cost revenue recovery from the volume of transportation or sales service
				provided to the customer;
								(ii)providing to
				utilities incentives for the successful management of energy efficiency
				programs, such as allowing utilities to retain a portion of the cost-reducing
				benefits accruing from the programs;
								(iii)promoting the
				impact on adoption of energy efficiency as 1 of the goals of retail rate
				design, recognizing that energy efficiency must be balanced with other
				objectives; and
								(iv)adopting rate
				designs that encourage energy efficiency for each customer
				class.
								.
				604.Energy
			 efficiency and demand response program assistanceThe Secretary shall provide technical
			 assistance regarding the design and implementation of the energy efficiency and
			 demand response programs established under this title, and the amendments made
			 by this title, to State energy offices, public utility regulatory commissions,
			 and nonregulated utilities through the appropriate national laboratories of the
			 Department of Energy.
			605.Energy and
			 environmental block grant
				(a)DefinitionsIn
			 this section
					(1)Eligible
			 entityThe term eligible entity means—
						(A)a State;
						(B)an eligible unit
			 of local government within a State; and
						(C)the District of
			 Columbia.
						(2)Eligible unit
			 of local governmentThe term eligible unit of local
			 government means—
						(A)a city with a
			 population of at least 35,000; and
						(B)a county with a
			 population of at least 200,000.
						(3)StateThe
			 term State means—
						(A)each of the
			 several States of the United States;
						(B)the Commonwealth
			 of Puerto Rico;
						(C)Guam;
						(D)American Samoa;
			 and
						(E)the United States
			 Virgin Islands.
						(b)PurposeThe
			 purpose of this section is to assist State and local governments in
			 implementing strategies—
					(1)to reduce fossil
			 fuel emissions created as a result of activities within the boundaries of the
			 States or units of local government;
					(2)to reduce the
			 total energy use of the States and units of local government; and
					(3)to improve energy
			 efficiency in the transportation sector, building sector, and any other
			 appropriate sectors.
					(c)
			 Program
					(1)In
			 generalThe Secretary shall
			 provide to eligible entities block grants to carry out eligible activities (as
			 specified under paragraph (2)) relating to the implementation of
			 environmentally beneficial energy strategies.
					(2)Eligible
			 activitiesThe Secretary, in consultation with the Administrator
			 of the Environmental Protection Agency, the Secretary of Transportation, and
			 the Secretary of Housing and Urban Development, shall establish a list of
			 activities that are eligible for assistance under the grant program.
					(3)Allocation to
			 States and eligible units of local government
						(A)In
			 generalOf the amounts made available to provide grants under
			 this subsection, the Secretary shall allocate—
							(i)70
			 percent to eligible units of local government; and
							(ii)30
			 percent to States.
							(B)Distribution to
			 eligible units of local government
							(i)In
			 generalThe Secretary shall establish a formula for the
			 distribution of amounts under subparagraph (A)(i) to eligible units of local
			 government, taking into account any factors that the Secretary determines to be
			 appropriate, including the residential and daytime population of the eligible
			 units of local government.
							(ii)CriteriaAmounts
			 shall be distributed to eligible units of local government under clause (i)
			 only if the eligible units of local government meet the criteria for
			 distribution established by the Secretary for units of local government.
							(C)Distribution to
			 States
							(i)In
			 generalOf the amounts provided to States under subparagraph
			 (A)(ii), the Secretary shall distribute—
								(I)at least 1.25
			 percent to each State; and
								(II)the remainder
			 among the States, based on a formula, to be determined by the Secretary, that
			 takes into account the population of the States and any other criteria that the
			 Secretary determines to be appropriate.
								(ii)CriteriaAmounts
			 shall be distributed to States under clause (i) only if the States meet the
			 criteria for distribution established by the Secretary for States.
							(iii)Limitation on
			 use of State fundsAt least 40 percent of the amounts distributed
			 to States under this subparagraph shall be used by the States for the conduct
			 of eligible activities in nonentitlement areas in the States, in accordance
			 with any criteria established by the Secretary.
							(4)ReportNot later than 2 years after the date on
			 which an eligible entity first receives a grant under this section, and every 2
			 years thereafter, the eligible entity shall submit to the Secretary a report
			 that describes any eligible activities carried out using assistance provided
			 under this subsection.
					(5)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection for each of fiscal years
			 2008 through 2012.
					(d)Environmentally
			 beneficial energy strategies supplemental grant program
					(1)In
			 generalThe Secretary shall
			 provide to each eligible entity that meets the applicable criteria under
			 subparagraph (B)(ii) or (C)(ii) of subsection (c)(3) a supplemental grant to
			 pay the Federal share of the total costs of carrying out an eligible activity
			 (as specified under subsection (c)(2)) relating to the implementation of an
			 environmentally beneficial energy strategy.
					(2)RequirementsTo be eligible for a grant under paragraph
			 (1), an eligible entity shall—
						(A)demonstrate to the satisfaction of the
			 Secretary that the eligible entity meets the applicable criteria under
			 subparagraph (B)(ii) or (C)(ii) of subsection (c)(3); and
						(B)submit to the Secretary for approval a plan
			 that describes the activities to be funded by the grant.
						(3)Cost-sharing
			 requirement
						(A)Federal
			 shareThe Federal share of the cost of carrying out any
			 activities under this subsection shall be 75 percent.
						(B)Non-Federal
			 share
							(i)FormNot
			 more than 50 percent of the non-Federal share may be in the form of in-kind
			 contributions.
							(ii)LimitationAmounts
			 provided to an eligible entity under subsection (c) shall not be used toward
			 the non-Federal share.
							(4)Maintenance of
			 effortAn eligible entity shall provide assurances to the
			 Secretary that funds provided to the eligible entity under this subsection will
			 be used only to supplement, not to supplant, the amount of Federal, State, and
			 local funds otherwise expended by the eligible entity for eligible activities
			 under this subsection.
					(5)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection for each of fiscal years
			 2008 through 2012.
					(e)Grants to other
			 States and communities
					(1)In
			 generalOf the total amount of funds that are made available each
			 fiscal year to carry out this section, the Secretary shall use 2 percent of the
			 amount to make competitive grants under this section to States and units of
			 local government that are not eligible entities or to consortia of such units
			 of local government.
					(2)ApplicationsTo
			 be eligible for a grant under this subsection, a State, unit of local
			 government, or consortia described in paragraph (1) shall apply to the
			 Secretary for a grant to carry out an activity that would otherwise be eligible
			 for a grant under subsection (c) or (d).
					(3)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority
			 to—
						(A)States with
			 populations of less than 2,000,000; and
						(B)projects that
			 would result in significant energy efficiency improvements, reductions in
			 fossil fuel use, or capital improvements.
						606.Energy
			 sustainability and efficiency grants for institutions of higher
			 education
				(a)DefinitionsIn this section:
					(1)Energy
			 sustainabilityThe term energy sustainability
			 includes using a renewable energy resource and a highly efficient technology
			 for electricity generation, transportation, heating, or cooling.
					(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 2 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15801).
					(b)Grants for
			 energy efficiency improvement
					(1)In
			 generalThe Secretary shall award not more than 100 grants to
			 institutions of higher education to carry out projects to improve energy
			 efficiency on the grounds and facilities of the institution of higher
			 education, including not less than 1 grant to an institution of higher
			 education in each State.
					(2)ConditionAs
			 a condition of receiving a grant under this subsection, an institution of
			 higher education shall agree to—
						(A)implement a
			 public awareness campaign in the community in which the institution of higher
			 education is located to promote the project; and
						(B)submit to the
			 Secretary, and make available to the public, reports on any improvements
			 achieved as part of a project carried out under paragraph (1).
						(c)Grants for
			 innovation in energy sustainability
					(1)In
			 generalThe Secretary shall award not more than 250 grants to
			 institutions of higher education to engage in innovative energy sustainability
			 projects, including not less than 2 grants to institutions of higher education
			 in each State.
					(2)Innovation
			 projectsAn innovation project carried out with a grant under
			 this subsection shall—
						(A)involve an
			 innovative technology that is not yet commercially available;
						(B)have the greatest
			 potential for testing or modeling new technologies or processes; and
						(C)ensure active
			 student participation in the project, including the planning, implementation,
			 evaluation, and other phases of the project.
						(3)ConditionAs
			 a condition of receiving a grant under this subsection, an institution of
			 higher education shall agree to submit to the Secretary, and make available to
			 the public, reports that describe the results of the projects carried out under
			 paragraph (1).
					(d)Awarding of
			 grants
					(1)ApplicationAn
			 institution of higher education that seeks to receive a grant under this
			 section may submit to the Secretary an application for the grant at such time,
			 in such form, and containing such information as the Secretary may
			 prescribe.
					(2)SelectionThe
			 Secretary shall establish a committee to assist in the selection of grant
			 recipients under this section.
					(e)Allocation to
			 institutions of higher education with small endowmentsOf the
			 amount of grants provided for a fiscal year under this section, the Secretary
			 shall provide not less 50 percent of the amount to institutions of higher
			 education that have an endowment of not more than $100,000,000, with 50 percent
			 of the allocation set aside for institutions of higher education that have an
			 endowment of not more than $50,000,000.
				(f)Grant
			 amountsThe maximum amount of grants for a project under this
			 section shall not exceed—
					(1)in the case of
			 grants for energy efficiency improvement under subsection (b), $1,000,000;
			 or.
					(2)in the case of
			 grants for innovation in energy sustainability under subsection (c),
			 $500,000.
					(g)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section for each of fiscal years 2008
			 through 2012.
				607.Workforce
			 trainingSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting after subsection (c) the
			 following:
					
						(d)Workforce
				training
							(1)In
				generalThe Secretary, in
				cooperation with the Secretary of Labor, shall promulgate regulations to
				implement a program to provide workforce training to meet the high demand for
				workers skilled in the energy efficiency and renewable energy
				industries.
							(2)ConsultationIn carrying out this subsection, the
				Secretary shall consult with representatives of the energy efficiency and
				renewable energy industries concerning skills that are needed in those
				industries.
							.
				608.Assistance to States
			 to reduce school bus idling
				(a)Statement of
			 policyCongress encourages
			 each local educational agency (as defined in section 9101(26) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801(26))) that receives Federal
			 funds under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) to develop a policy to reduce the incidence of school bus idling at
			 schools while picking up and unloading students.
				(b)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary, working in coordination with
			 the Secretary of Education, $5,000,000 for each of fiscal years 2007 through
			 2012 for use in educating States and local education agencies about—
					(1)benefits of reducing school bus idling;
			 and
					(2)ways in which school bus idling may be
			 reduced.
					
